ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Environmental Safety Consultants, Inc.       )      ASBCA No. 58343
                                             )
Under Contract No. N62470-95-B-2399          )

APPEARANCE FOR THE APPELLANT:                       Mr. Peter C. Nwogu
                                                     President

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Ellen M. Evans, Esq.
                                                     Senior Trial Attorney

               OPINION BY ADMINISTRATIVE JUDGE FREEMAN
                  ON APPELLANT'S MOTION FOR RECUSAL

        Environmental Safety Consultants, Inc. (ESCI) is appealing the deemed denial
of its termination settlement claim. After extensive pre-hearing proceedings, ESCI
now moves for recusal of the presiding judge and his panel on the grounds that they
have a bias and prejudice against appellant that makes a fair judgment impossible.
Alternatively, ESCI asks that we voluntarily transfer the appeal to the Civilian Board
of Contract Appeals (CBCA). The government has not responded to the motion.
After careful consideration, we find the motion without merit.

       ESCI contends that: "The Board's administration of appellant's appeal is
plagued with bias and prejudice as demonstrated in the rejection of a[ n] evidential
hearing in appellant's ASBCA No. 58343 T4C, the denial of ASBCA No. 51722-
Appellant's Equal Access for Justice Act, the denial of ASBCA 58221 and ASBCA
58847-Appellant's Request for Payment of Invoice No. 7" (mot. at 2).

        The rejection of an evidential hearing to which ESCI refers was a rejection of
ESCI's proposed hearing dates of 15-18 February 2014 because those dates did not
allow for completion of a Defense Contract Audit Agency (DCAA) audit report on the
claim. The audit report was not completed and published until 24 February 2014 (Bd.
corr. file). On 2 April 2014 the Board requested the parties to confer and propose a
mutually agreed hearing date no later than 15 May 2014 (Bd. corr. file email). The
parties to date have engaged in extensive motion practice and have not yet proposed a
mutually agreed hearing date for ASBCA No. 58343. 1

       The Board's decisions in favor of the government in the EAJA claim in
ASBCA No. 51722 (13 BCA ~ 35,352, aff'd on recon., 14-1BCA~35,468, 2nd
recon. dismissed, 14-1BCA~35,520) and in the Invoice No. 7 appeals in ASBCA
Nos. 58221 (13 BCA ~ 35,329) and 58847 (14-1BCA~35,510) are no more
indicative of bias and prejudice against ESCI than the Board's decision in favor of
ESCI in the default termination appeal in ASBCA No. 51722 ( 11-2 BCA ~ 34,848) is
indicative of bias and prejudice against the government. We note in this regard that
the decision in ASBCA No. 51722 ( 11-2 BCA ~ 34,848) converting the default
termination to a convenience termination, without which ESCI would have no
termination settlement claim, was authored by the presiding judge in the present
appeal. The same judge also authored the Board's denial of the government's Motion
for Relief from Judgment from that decision (13 BCA ~ 35,316).

       ESCI alleges that the presiding judge's suggestion of, and request for briefs on,
a potential lack of jurisdiction over a substantial amount of ESCI' s termination
settlement claim, and other interlocutory rulings and comments "with intent to favor
the Government. .. are evidence of deep-seated favoritism and partiality in favor of the
government" (mot. at 6). The ESCI termination settlement claim included substantial
amounts for changes and delays by the government incurred in contract performance
which, insofar as the pre-hearing record indicated, had not been submitted as claims
under the Contract Disputes Act of 1978 (CDA), 41 U.S.C. §§ 7101-7109, within the
time prescribed for such claims. Considering that the CDA statute of limitations on
the submission of claims is jurisdictional, see Taj Al Rajaa Company, ASBCA
No. 58801, 14-1BCA~35,522 at 174,104, there were reasonable grounds for the
presiding judge's request for the parties to brief the issue.

       ESCI states that: "the Board's management of appellant's appeal is based on
innuendos and false representations of the fact that the Board is receiving from
perceived extra judiciary communications between the Board and the Navy," and that
"[the presiding judge's] comment that appellant did not cooperate with DCAA audit
could have been derived from extrajudicial source since there was no evidential

1
    ESCI states that "[the presiding judge] required appellant to travel with his
       witnesses to [the Board's offices in Falls Church, Virginia] for the T4C hearing
       in June 2014" (mot. at 16). The June hearing date was suggested, not required,
       by the presiding judge, and both parties declined the suggested date.
       Subsequently, ESCI's President and legal representative in the appeal requested
       a "leave" from Board proceedings for the period 10 July-15 September 2014
       for family commitments (Bd. corr. file, email hearing to determine whether appellant cooperated with DCAA audit process"
(mot. at 5-6, 8). There is not a scintilla of evidence supporting ESCI' s allegations of
"perceived extra judiciary communications" between the Board and the Navy
regarding ESCI' s lack of cooperation with the DCAA audit. There is ample
documentation in the pre-hearing record, culminating in the 24 February 2014 DCAA
audit report, from which the presiding judge could reasonably question ESCI's
cooperation with the audit2 (Bd. corr. file, DCAA Audit Report, 24 February 2014).

        The standard for recusal of the Board or a presiding judge is stated in Corners
and Edges, Inc., ASBCA No. 55611 et al., 10-1 BCA ii 34,326 at 169,530, quoting the
Supreme Court in Liteky v. United States, 510 U.S. 540, 555-56 (1994), in pertinent
part as follows:

               First, judicial rulings alone almost never constitute a valid
               basis for a bias or partiality motion [citation omitted]. In
               and of themselves (i.e., apart from surrounding comments
               or accompanying opinion), they cannot possibly show
               reliance upon an extrajudicial source; and can only in the
               rarest circumstances evidence the degree of favoritism or
               antagonism required (as discussed below) when no
               extrajudicial source is involved. Almost invariably, they
               are proper grounds for appeal, not for recusal. Second,
               opinions formed by the judge on the basis of facts
               introduced or events occurring in the course of the current
               proceedings, or of prior proceedings, do not constitute a
               basis for a bias or partiality motion unless they display a
               deep-seated favoritism or antagonism that would make fair
               judgment impossible. Thus, judicial remarks during the
               course of a trial that are critical or disapproving of, or even
               hostile to, counsel, the parties, or their cases, ordinarily do
               not support a bias or partiality challenge. They may do so
               if they reveal an opinion that derives from an extrajudicial
               source; and they will do so if they reveal such a high
               degree of favoritism or antagonism as to make fair
               judgment impossible .... Not establishing bias or partiality,
               however, are expressions of impatience, dissatisfaction,
               annoyance, and even anger, that are within the bounds of

2
    The audit report stated that it could not provide an audit opinion because, contrary to
        FAR 49.206-2(b)(2), "ESCI's termination for convenience settlement proposal
        was not prepared using actual costs incurred through the effective date of the
        termination, but instead was based on an estimated increased contract price"
        (Bd. corr. file, DCAA Audit Report at 4).
                                              3
              what imperfect men and women, even after having been
              confirmed as federal judges, sometimes display. A judge's
              ordinary efforts at courtroom administration-even a stem
              and short-tempered judge's ordinary efforts at courtroom
              administration-remain immune. [Emphasis in original]

       The Board's decisions denying the Equal Access to Justice Application in
ASBCA No. 51722 and the Invoice No. 7 claims in ASBCA Nos. 58221and58847,
and the presiding judge's request for briefing, interlocutory rulings and comments on
the case to the parties in the course of the pre-hearing proceedings, are clearly within
the Liteky rule quoted above. "Moreover, allegations of unlawful bias or other
unlawful conduct must be supported by evidence. Mere conclusory statements are
insufficient." Corners and Edges, 10-1 BCA ii 34,326 at 169,530. ESCI has not
shown any "extrajudicial source" involved in those Board decisions, or in the
interlocutory rulings or comments of the presiding judge. Nor has it shown any
comment or conduct of the Board or presiding judge indicating "such a high degree of
favoritism or antagonism as to make a fair judgment impossible."

        In Environmental Safety Consultants, Inc., ASBCA No. 54995, 06-2 BCA
ii 33,321 (an appeal under an Army Corps of Engineers contract), ESCI sought, on
reconsideration, the removal of the presiding judge because "[he] has demonstrated
pattern of suspect of extremely sympathetic to government's side of the cases he
reviewed" (syntax in original). Id. at 165,212. In that appeal, we held that: "A
judge's decisions in the instant case or in past cases are not valid grounds for his
recusal. . . . Movant has identified no statement or conduct of [the presiding judge] or
any of the other judges who concurred with the decisions ... that show 'personal bias or
prejudice' concerning appellant." Id. at 165,213. That is also the case here.

       Finally, even if we were so inclined, appellant has pointed to no authority and
we are aware of none, that permits the transfer of an appeal from the ASBCA to the
CBCA.




                                           4
                                    CONCLUSION

       The motion is denied.

       Dated: 2 September 2014




                                                                     MAN, JR.
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

I concur                                         I concur



~~~~~
Administrative Judge
                                                 ~RD
                                                 Administrative Judge
Acting Chairman                                  Vice Chairman
Armed Services Board                             Armed Services Board
of Contract Appeals                              of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 58343, Appeal of
Environmental Safety Consultants, Inc., rendered in conformance with the Board's
Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                           5